Order entered March 25, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00350-CV

                   IN RE STEPHEN AARON BERGENHOLTZ, Relator

                 Original Proceeding from the 380th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 380-51444-2008

                                           ORDER
       Before the Court is the motion of the Collin County sheriff to dismiss the petition for writ

of habeas corpus. We GRANT the motion and DISMISS the petition as moot in accordance

with our opinion of this date. Although we have reviewed relator’s petition and supporting

appendix in determining this petition for writ of mandamus, because the attached appendix

supporting the petition includes unredacted information that identifies the relator’s minor

children, we STRIKE relator’s petition and supporting appendix. TEX. R. APP. P. 9.9(b).


                                                      /s/   DAVID J. SCHENCK
                                                            JUSTICE